Citation Nr: 1704392	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  13-03 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1978 to October 1982 and from March 1983 to December 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

FINDINGS OF FACT

1.  A chronic low back disability was not manifest during active service; arthritis to the low back was not manifest within one year of service; and, the preponderance of the evidence fails to establish that a present low back disability is etiologically related to service.

2.  A chronic right knee disability was not manifest during active service; arthritis to the right knee was not manifest within one year of service; and, the preponderance of the evidence fails to establish that a present right knee disability is etiologically related to service.

3.  A chronic left knee disability was not manifest during active service; arthritis to the left knee was not manifest within one year of service; and, the preponderance of the evidence fails to establish that a present left knee disability is etiologically related to service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  
3.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in September 2009.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, nothing more is required.

The notice requirements pertinent to the issues on appeal have been met, and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records and medical opinions, and statements in support of the claims.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.
Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology of arthritis is applicable here.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).
In this case, the Veteran contends that he has low back and bilateral knee disabilities as a result of active service.  In a February 2011 statement in support of his claims, he reported that he had low back and knee problems in service due to his duties, which included running and marching with packs weighing 30 to 50 pounds and pulling 200 to 300 pound sleds over snow.  He stated that he had self-medicated with over-the-counter medication and that he had been treated by a corpsman without paper records.  He also stated that he had continued to self-medicate after he retired from active service.  

Service treatment records show that the Veteran was treated for bilateral knee pain in April 1983.  The initial diagnoses included possible chondromalacia versus ligament strain.  A subsequent April 1983 report noted X-ray studies of the knees were within normal limits and provided an assessment of bilateral chondromalacia patellae.  An August 1998 separation examination revealed normal lower extremities and spine.  In his August 1998 report of medical history, the Veteran denied having a past or current medical history of recurrent back pain or any back injury and denied "trick" or locked knee.  A September 1, 1998, report noted he complained of recurring lower back pain exacerbated by prolonged sitting and driving.  An examination revealed mild tenderness to palpation along the lumbosacral musculature.  Mechanical lower back pain was diagnosed.  

According to a January 2004 private treatment record, the Veteran complained of low back pain radiating to the bilateral legs for several months, thought it might be from overuse, and denied any specific injury.  An examination revealed negative straight leg raise testing, distal tendon Achilles and patellar reflexes within normal limits and minimal paraspinal lumbar spasm.  Low back pain was diagnosed.  

A December 2008 private treatment report noted the Veteran stated he had bilateral knee pain 20 years earlier in service and that he had the knees checked three years earlier without follow-up treatment.  The examiner noted his knees were stable on examination with no evidence of effusion.  X-ray studies were normal, bilaterally.  A diagnosis of arthritis to the knees was provided without additional comment as to the basis for the diagnosis.  The examiner also noted that the Veteran had chronic low back pain without comment as to etiology.  
VA examination in August 2010 included diagnoses of degenerative disc disease of the lumbar spine and bilateral knee chondromalacia.  Upon examination of the Veteran's spine, it was noted he had a gradual onset of low back pain and denied specific trauma, but that he attributed the disorder to his duties in service with lifting and with treatment for mechanical low back pain.  The examiner also noted that the Veteran reported that his back disorder "became chronic a few years ago after the service."  Imaging studies of the lumbar spine revealed minimal to mild narrowing of L4-L5 and L5-S1 with possible slight retrolisthesis of L4 on L5.  There was mild facet arthropathy seen in the lower lumbar spine.  

Upon examination of the knees the examiner noted that the Veteran had a sudden onset of bilateral knee pain during service in 1983 with a diagnosis of chondromalacia or ligament strain.  He recovered and did not go back for treatment for the rest of his time in service.  He reported that since service his knee disorders had progressed and that he had bilateral knee pain in the same pattern that was constant and moderate in severity.  An X-ray study of the knees revealed no significant degenerative changes.  The joint spaces were preserved with no evidence of effusion.  The soft tissues were unremarkable.  

The examiner found that the Veteran's current bilateral knee and spine conditions were less likely caused by or a result of the symptoms he had in service.  The rationale given for the opinions included that the service treatment records demonstrated the low back and knee conditions were one-time events with a lack of data showing that either of the conditions were chronic in service.  It was further noted that the Veteran's service exit examination did not show any chronic bilateral knee or low back conditions, that there was a lack of data from private records showing an ongoing or current bilateral knee condition, and that the current low back condition was not on the problem list or being actively treated until the last couple of years which was close to 10 years after he left service.

A November 2010 private medical statement from the Veteran's nurse practitioner noted he was a current patient and reported duties over his last 16 years of active service that included regular running 6 to 12 miles, marching 26 miles with 30 to 50 pound backpacks, and pulling 200 to 300 pound sleds in the snow.  It was noted his current diagnoses included degenerative disc disease and facet syndrome, and that it was more likely than not that activities and/or events during his military career, both mechanical and biological, may have caused accelerated debilitation of the normal process in his joints, bone, and muscle.

A December 2010 private medical statement from H.P., M.D., noted the Veteran had been a patient since March 2010 with treatment for low back pain.  It was noted he reported his pain began several years earlier while working in the military and regularly carrying 200 to 300 pounds on his back while running through snow and lifting heavy items on his back while marching 26 miles.  It was noted he had also been seen for knee pain but was always treated with medications without starting interventions.  His initial evaluation had demonstrated paresthesias secondary to degenerative discs at L5-S1.  The physician stated that she thought "his symptoms have most likely come from the degenerative changes that would have occurred during his time in the military."  

Based upon the evidence of record, the Board finds that chronic low back and right and left knee disorders were not manifest during active service and that arthritis or degenerative changes were not manifest within a year of discharge.  The preponderance of the evidence fails to establish that present low back or right or left knee disabilities are etiologically related to service.  There is no competent evidence of any symptoms or treatment attributable to low back pain until January 2004 or to the knees until December 2008.  The August 2010 VA opinions in this case are persuasive and based upon adequate rationale.  The examiner is shown to have reviewed the evidence then of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board finds that the Veteran's statements as to his specific duties during active service are consistent with the circumstances of his service.  To the extent, however, that he contends that he experienced more severe low back and knee problems during active service than indicated by the available documentary record and that continued after service, the Board finds such statements to be not credible due to inconsistency with the other evidence of record.  Significantly, it is noted he denied having a past or current medical history of recurrent back pain or any back injury and denied "trick" or locked knee in August 1998.  He also reported having only a several month history of radiating low back pain in January 2004, and at that time he attributed his symptoms to overuse rather than a continuation of existing symptomatology.  It is additionally significant to note that only minimal paraspinal lumbar spasm was noted in January 2004 and that X-ray studies of the knees in December 2008 were normal.  Records also show that he had worked as a mail carrier after service and that there is no indication that he had any limitation in his ability to perform the physical requirements of that employment earlier than indicated by the medical treatment evidence of record.  As such, the Board finds the Veteran's specific statements as to having more severe injuries in service or symptoms that continued after service to be not credible.

In determining whether evidence submitted by a claimant is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  

The Board further notes private medical opinions have related the Veteran's present low back disability to service, but that the United States Court of Appeals for Veterans Claims (hereinafter "the Court") "has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician."  Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (citing Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Williams v. Brown, 4 Vet. App. 270, 273 (1993).  The Court has held, however, that "[a] private medical opinion may not be discounted solely because the opining physician did not review the claims file."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, "the Board may not prefer a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file."  Id.  The level of training, education, and experience of the person conducting the examination is a factor that, if the Board affords more or less weight to the report because of that reason, must be thoroughly explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996)).

The Board finds that the November 2010 and December 2010 private medical opinions are shown to have been based upon credible evidence as to the Veteran's duties during active service, but that they warrant a lesser degree of probative weight than the August 2010 VA medical opinions because other pertinent evidence was not addressed.  The private examiners are not shown to have considered the other significant evidence of record including the Veteran's own earlier statements as to these specific disabilities or his post-service employment activities.  Overall, the August 2010 VA opinions are found to be more persuasive and to have considered a more comprehensive evidentiary record.

Consideration has also been given to the Veteran's personal assertion that he has present low back and knee disorders as a result of his duties during active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Chronicity of symptomatology and arthritis are not conditions readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Veteran is competent to report observable symptoms.  However, no symptoms of chronic symptoms manifesting in service nor of arthritis manifesting within a year of discharge have been identified.  There is also no indication that he is competent to link etiologically any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise as to these disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for low back and right and left knee disabilities is not warranted.  When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claims.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


